Citation Nr: 1720801	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-21 628	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent prior to February 29, 2016, and to a rating in excess of 30 percent thereafter, for post concussive headaches.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), prior to April 1, 2009.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Louis RO.  

The case was previously before the Board in September 2012 and July 2013, at which time the Board remanded the appeal for further development.

Additionally, following the most recent July 2013 remand, the RO granted an increased 30 percent rating for the service-connected post concussive headaches, effective from February 29, 2016, forward.  See January 2017 Rating Decision.  In that rating decision, the RO also granted service connection for residuals of traumatic brain injury (claimed as confusion and memory and concentration problems), and assigned an evaluation of 70 percent effective from April 1, 2009.  See id.  The RO also granted entitlement to a TDIU effective that same date.  See id.  Accordingly, the issues currently Before the Board are as reflected on the title page.  

Nevertheless, as will be discussed below, the Veteran's appeal has been withdrawn.  


FINDING OF FACT

In a May 2017 communication, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  Additionally, withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  38 C.F.R. § 20.204(b).

On May 17, 2017, prior to the promulgation of a decision in this case, the Veteran's representative submitted a statement requesting that the Veteran's appeal be withdrawn from appellate status.  The submission reflects the Veteran's name and claim number, and clearly expresses intent to withdraw the appeal.  Accordingly, the criteria for withdrawal of the appeal have been met.  See 38 C.F.R. § 20.204.  There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claims on appeal and they are dismissed.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


